MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                           Aug 09 2016, 9:18 am

regarded as precedent or cited before any                            CLERK
                                                                 Indiana Supreme Court
court except for the purpose of establishing                        Court of Appeals
                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory F. Zoeller
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Eric P. Babbs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Linda Wells,                                             August 9, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1601-CR-51
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable William Nelson,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G18-1408-F6-41544



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1601-CR-51| August 9, 2016       Page 1 of 6
                                          Case Summary
[1]   Linda Wells was convicted of Class A misdemeanor criminal mischief for

      setting a scooter on fire. She now appeals, arguing that the evidence is

      insufficient to show that she is the one who set the scooter on fire. Finding that

      a reasonable inference from the evidence is that Wells started the fire, we

      affirm.



                            Facts and Procedural History
[2]   The facts most favorable to the judgment show that in August 2014, Wells

      asked Dana Jones, an acquaintance, to fix her scooter. Jones agreed, so Wells

      brought her scooter over to his house. Jones locked Wells’s scooter next to his

      scooter in front of the house.


[3]   Before Jones could start to work on Wells’s scooter, it was stolen from Jones’s

      house. Jones’s scooter was not stolen because, according to Jones, he had an

      alarm and a special cable lock. Jones called Wells and told her that her scooter

      had been stolen and to call the police to make a report. Wells later called Jones

      and told him that he had to pay for her scooter.

[4]   Wells went to Yolanda Cox’s house on August 6. Cox was friends with both

      Jones and Wells. Wells was upset about her scooter being stolen from Jones’s

      house. During the early-morning hours of August 7, Wells and Cox walked to

      Jones’s house to talk to him about it. Jones was awakened by pounding on his

      front door. Jones looked out his front door and saw Cox standing there. Jones

      Court of Appeals of Indiana | Memorandum Decision 49A05-1601-CR-51| August 9, 2016   Page 2 of 6
      saw movement behind Cox. Wells was standing by Jones’s scooter. “[A]ll of a

      sudden” Wells kicked over Jones’s scooter and poured gasoline from a gas can

      onto it. Tr. p. 26. When Jones opened the front door, he heard a “whoosh”

      and saw his scooter go up in flames. Id. Cox was still standing at Jones’s front

      door when the scooter went up in flames. Id. at 28. According to Jones, he and

      Cox were blown back by the force of the fire. By the time Jones got outside,

      Wells was gone. Jones’s scooter was “totaled.” Id. at 29.


[5]   The Indianapolis Fire Department was on another run a couple houses down

      when they heard a “whoof” and then saw the scooter on fire. Id. at 5. They put

      out the fire and called the police. When the police arrived, they spoke to Cox,

      who was still on the scene, and Jones. An investigator with the fire department

      determined that the fire was caused by flammable liquid and that there were

      two ignition points. Id. at 53-57. An arson detective later interviewed Wells.

      Although Wells admitted kicking over Jones’s scooter while Cox was still

      standing on Jones’s porch and then pouring gasoline on it, she denied setting it

      on fire. Ex. 9. In other words, Wells admitted that she “did everything besides

      strike a match.” Id. Wells told the arson detective that Cox started the fire and

      that Cox should go to jail. Id.


[6]   The State charged Wells with Level 6 felony arson and Class A misdemeanor

      criminal mischief. At the bench trial, the State presented evidence that Jones

      paid $981.11 for his scooter about six months before this incident. See Ex. 7 &

      7a. At the close of the State’s case in chief, the trial court granted Wells’s

      motion to dismiss the arson charge because the charging information for arson

      Court of Appeals of Indiana | Memorandum Decision 49A05-1601-CR-51| August 9, 2016   Page 3 of 6
      listed the wrong date. Tr. p. 70. The trial court ultimately found Wells guilty

      of Class A misdemeanor criminal mischief.

[7]   Wells now appeals.



                                 Discussion and Decision
[8]   Wells contends that the evidence is insufficient to support her conviction for

      Class A misdemeanor criminal mischief. In reviewing the sufficiency of the

      evidence to support a conviction, we consider only the probative evidence and

      reasonable inferences supporting the judgment. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007); see also McElfresh v. State, 51 N.E.3d 103, 111 (Ind. 2016)

      (“[T]he rule is well settled that in reviewing the sufficiency of the evidence to

      sustain a conviction, this court will consider only that evidence which is most

      favorable to the state.” (quotation omitted)). It is the fact-finder’s role, not that

      of appellate courts, to assess witness credibility and weigh the evidence to

      determine whether it is sufficient to support a conviction. Drane, 867 N.E.2d at

      146. Appellate courts affirm the conviction unless no reasonable fact-finder

      could find the elements of the crime proven beyond a reasonable doubt. Id. at

      146-47. It is therefore not necessary that the evidence overcome every

      reasonable hypothesis of innocence; rather, the evidence is sufficient if an

      inference may reasonably be drawn from it to support the judgment. Id. at 147.

      In addition, a conviction may be based purely on circumstantial evidence if that

      evidence supports a reasonable inference of guilt. Willis v. State, 27 N.E.3d
1065, 1067 (Ind. 2015); Maul v. State, 731 N.E.2d 438, 439 (Ind. 2000).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1601-CR-51| August 9, 2016   Page 4 of 6
       Presence at the crime scene when combined with other facts and

       circumstances—such as the defendant’s course of conduct before, during, and

       after the offense—may raise a reasonable inference of guilt. Maul, 731 N.E.2d

       at 439.

[9]    In order to convict Wells of Class A misdemeanor criminal mischief as charged

       here, the State had to prove that Wells recklessly, knowingly, or intentionally

       damaged or defaced Jones’s scooter without his consent, resulting in a

       pecuniary loss of at least $750 but less than $50,000. Ind. Code § 35-43-1-2(a);

       Appellant’s App. p. 19. Wells argues that the evidence is insufficient to prove

       that she is the one who set Jones’s scooter on fire.

[10]   The evidence shows that Wells was upset when her scooter was stolen from

       Jones’s house. Wells called Jones and told him that he had to pay for it. Wells

       and Cox also walked to Jones’s house to talk to him about Wells’s scooter being

       stolen. While there, Wells kicked over Jones’s scooter and poured gasoline on

       it. Although no one testified at trial that they saw Wells set Jones’s scooter on

       fire, Cox was still standing at Jones’s front door when the scooter went up in

       flames, causing both Jones and Cox to be blown back. Tr. p. 28. Wells then

       quickly left the scene while Cox stayed and spoke with firefighters and police.

       A reasonable inference from this evidence is that Wells set Jones’s scooter on

       fire, which caused at least $750 in pecuniary loss. Wells’s arguments, such as

       that Cox had a lighter on her, are merely requests for us to reweigh the




       Court of Appeals of Indiana | Memorandum Decision 49A05-1601-CR-51| August 9, 2016   Page 5 of 6
       evidence. We therefore affirm Wells’s conviction for Class A misdemeanor

       criminal mischief.1

[11]   Affirmed.

       Baker, J., and Najam, J., concur.




       1
         In light of our conclusion that the evidence is sufficient to show that Wells set Jones’s scooter on fire, we do
       not address Wells’s alternate argument that in the event we find that the evidence is only sufficient to show
       that Wells kicked over and poured gasoline on Jones’s scooter (but did not set it on fire), the evidence does
       not support her conviction as a Class A misdemeanor (which requires at least $750 in pecuniary loss) because
       it was the fire—and not the toppling of the scooter or pouring gasoline on it—that caused that much damage.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1601-CR-51| August 9, 2016                    Page 6 of 6